MINISTERE DU DEVELOPPEMENT DURABLE, REPUBLIQUE DU CONGO
DE L'ÉCONOMIE FORESTIERE Unité * Travail * Progrès
ET DE L'ENVIRONNEMENT - =

CABINET LA"

ARRETE N° _6 4 0 6 }MDDEFE/CAB.- :
portant approbation de l’avenant à la convention d'aménagement
et de transformation n° 12/MEFE/CAB/DGEF/DF-SGF du 13 novembre 2002,
pour la mise en valeur d’unité forestière d'aménagement Pokola et l’unité forestière
d’exploitation Pikounda-nord,

LE MINISTRE DU DEVELOPPEMENT DURABLE,
DE L’ECONOMIE FORESTIERE ET DE L'ENVIRONNEMENT,

Vu la Constitution ;

Vu la loi n° 16-2000 du 20 novembre 2000 portant code forestier ;

Vu ie décret n° 2002-437 du 31 décembre 2002 fixant les conditions de gestion

et d'utilisation des forêts ;

Vu le décret 2009-396 du 13 octobre 2009 relatif aux attributions du ministre du
développement durable, de l'économie forestière et de l'environnement :

Vu le décret n°2010-74 du 2 février 2010 portant organisation du ministère du développement
durable, de l'économie forestière et de l’environnement ;

Vu le décret n°2011-558 du 17 août 2011 portant nomination de nouveaux ministres et fixant
la composition du Gouvernement ;

Vu l'arrêté n°8233/MEFE/CAB du 05 octobre 2006 portant création, définition des unités
forestières d'aménagement de la zone Il Sangha, du secteur forestier nord et précisant les
modalités de leur gestion et de leur exploitation :

Vu l'arrêté n°5856/MEF/CAB/DGEF/DF-SGF du 13 novembre 2002 portant approbation de la
convention d'aménagement et de transformation entre le gouvernement congolais et la
congolaise industrielle des bois, pour la mise en valeur de l'unité forestière d'aménagement
Pokola et l'unité forestière d'exploitation Pikounda-nord, situées dans le département de la
Sangha;

Vu le compte rendu de la réunion d'adoption des plans d'aménagement de l'unité forestière
d'aménagement Pokola et l'unité forestière d'exploitation Pikounda-nord.

ARRETE

Article premier : Est approuvé l'avenant à la convention d'aménagement et de transformation
entre le gouvernement congolais et la Congoiaise industrielle des bois pour la mise en valeur
de l'unité forestière d'aménagement Pokola et l'unité forestière d'expioitation Pikounda-nord,
dont le texte est annexé au présent arrêté. :

Article 2: Le présent arrêté, qui prend ‘effet à compter de la date de/Signature, sera
enregistré, publié au Journal officiel et communiqué partout où besoin sera.

Faitlà Brazzaville, 8 juin 2012

‘
NHenrBiomBo
MINISTERE DU DEVELOPPEMENT DURABLE REPUBLIQUE DU CONGO
DE L'ECONOMIE FORESTIERE Unité-Travail-Progrès
ET DE L'ENVIRONNEMENT --R-R-E-

CABINET 4 s

DIRECTION GENERALE DE L'ECONOMIE
FORESTIERE |

N° IMDDEFE/CABIDGEF.£,"
— A

AVENANT N° u IMDDEFE/CAB/DGEF
à la convention d'aménagement et de transformation n° 12/MEFPRH/CAB/DEGF/DF-
SGF du 13 novembre 2002, pour la mise en valeur de l'Unité Forestière
d'Aménagement Pokola et de l'Unité Forestière d'Exploitation Pikounda-Nord,
situées dans la zone Il Sangha du Secteur Forestier Nord

Entre les soussignés,

La République du Congo, représentée par le Ministre du Développement Durable, de
l'Economie Forestière et de l'Environnement, ci-dessous désignée ‘le Gouvernement”
d'une part,

Et

La Congolaise Industrielle des Bois, en sigle CIB, représentée par son Directeur Général,
ci-dessous désignée “la Société”, d'autre part,

Autrement désignés ‘les Parties”
li a été préalablement exposé ce qui suit :

Le Gouvernement congolais et la Congvolaise Industrielle des Bois ont signé une
convention d'aménagement et de transformation, approuvée par arrêté n°5856/
MEFE/CAB/DGEF/DF du 13 novembre 2002, pour la mise en valeur de l'Unité Forestière
d'Aménagement Pokola et de l'Unité Forestière d'Exploitation Pikounda-Nord.

Dans le cadre de la politique de gestion durable des forêts et des stratégies de

développement du secteur forestier national, la Congolaise Industrielle des. Bois a élaboré,

sous la supervision de Administration forestière - et avec. l'appui du bureau d'études

TEREA, les plans d'aménagement de l'unité forestière d'aménagement Pokola et de

l'unité forestière d'exploitation Pikounda-Nord, sur la base d’un inventaire multi ressources
des études socio-économique et écologique.

U
Ces plans d'aménagement constituent la base de la gestion de l'Unité Forestière
d'Aménagement Pokola-et de l'Unité Forestière d'Exploitation Pikounda-Nord.

Au vu de ce qui précède les parties conviennent de ce qui suit :

Article premier: Après l'adoption des pians d'aménagement de l’Unité Forestière
d'Aménagement Pokoia et de l'Unité Foréstière d'Exploitation Pikounda-Nord, lé présent
avenant prend en compte les prescriptions desdits plans et précise les modalités de leur
mise en œuvre, conformément à l'article 15 de la convention.

A cet effet, les dispositions des articles premier, 2, 5, 6, 8, 11,12 et 19 du cahier de
charges général et des articles premier, 2, 5, 6, 7, et 10 du cahier de charges particulier de
la convention d'aménagement et de transformation n° 12/MEFPRH/ CAB/DGEF/DF-SGF
du 13 novembre 2002 sont modifiés ainsi qu'il suit :

1.- DU CAHIER DE CHARGES GENERAL :

TITRE PREMIER : DISPOSITIONS GENERALES

Chapitre | : De l’objet et de la durée de la convention

Article premier (nouveau) : La convention a pour objet de définir les rapports entre les
parties dans le cadre de la mise en valeur de l'Unité Forestière d'Aménagement Pokola et

l'Unité Forestière d'Exploitation Pikounda-Nord, situées dans la zone Il Sangha du Secteur
Forestier Nord, dans le Département de la Sangha.

Elle peut donner lieu à la valorisation des puits de carbone et des services
environnementaux.

Article 2 (nouveau) : La durée de la convention est fixée dorénavant à 25 ans, à compter
de la date d'adoption du plan d'aménagement.

Chapitre II : De la dénomination, du siège social de l’objet et du capital social

Article 5 (nouveau) : Le capital social de la Société est fixé à FCFA 7.000.000.000
Article 6 (nouveau) : Le montant actuel du capital- social divisé en 1.400. 000 actions de
5.000 FCFA'chacune, est réparti de la manière suivante :

Actionnaires Nombre ‘| Valeur d’une | Valeur total
d'actions action (FCFA)
.L sé CRE : (FCFA). |

:[ Société TIMBER INTERNATIONAL SA: |.1.399.993 | 5.000. | 6.999.965.000.|.

M. Robert HUNINK : : : 5! 5.000 8 25.000

M. Govil ASHISH 2 5.000 10.000
otal 1.400.000 -}_7.000.000.000 |:

0
TITRE DEUXIEME : DEFINITION DE L'UNITE FORESTIERE D'AMENAGEMENT POKOLA
ET DE L'UNITE FORESTIERE D'EXPLOITATION PIKOUNDA NORD

Article 8 (nouveau): Sous réserve des droits des tiers, et conformément à la législation et
à la réglementation forestières notamment l'arrêté n° 8233/MEFE/CAB du 05 octobre 2006
portant création, définition des unités forestières d'aménagement de la zone Il Sangha du
secteur forestier Nord et précisant les modalités de leur gestion et de leur exploitation et
les dispositions des. plans d'aménagement de l'Unité Forestière d'Aménagement Pokola et
de l'Unité Forestière d'Exploitation Pikounda-Nord, la Société est autorisée à exploiter :

L'Unité Forestière d'Aménagement Pokola, d'une superficie totale de 452.200 ha, répartie
en séries d'aménagement, est délimitée ainsi qu'il suit :

-_ Au Nord: par le parallèle 01°46'N situé à 7 km au Nord du confluent de la rivière
Mbolo et de la Sangha ;

- À POuest et au Sud- Ouest : par la rivière Sangha ;
-_ A l'Est: par la limite entre les départements de la Sangha et de la Likouala.

L'Unité Forestière d'Exploitation Pikounda-Nord, d'une superficie totale de 92.530 ha
(SIG) répartie en séries d'aménagement, est délimitée ainsi qu'il suit :

- À l'Ouest: À partir du parallèle 0°33'42"N, on suit les forêts inondables de la
Kandéko, puis de l'Ebangapélé en arnont jusqu’au parallèle 1°N :

-_ Au Nord et au Nord-Ouest : à partir le parallèle 1° N en direction de l'Est jusqu'à la
rivière Ebangui, puis la forêt inondable de l'Ebangui jusqu'au méridien 16°25'07"E ;

- Au Sud- Est et au Sud : par le parallèle 0°44'13"N depuis le méridien 16°25'07"E
jusqu'au méridien 16°18'35"E, puis on suit ce méridien en direction Sud jusqu'au
parallèle 0°4156"N ; ensuite ce parallèle en direction de l'Ouest jusqu'au méridien
16°12"38"E ; puis une droite orientée géographiquement de 186° jusqu'au point de
coordonnées géographiques 0°3342"N-16°12'03"E; ensuite par le parallèle
0°33’42"N jusqu’à la Kandéko.

TITRE TROISIEME: ENGAGEMENTS DES PARTIES
Chapitre | : Des engagements de la société.

Articie 14 (nouveau) : La société s'engage à mettre en valeur les Unités Forestières
d'Aménagement et d'Exploitation concédées, conformément à ja législation et à ja
réglementation forestières en vigueur, aux normes techniques établies par l'Administration
des Eaux et Forêts, aux prescriptions des plans d'aménagement de l'Unité Forestière
d'Aménagement Pokols, de l'Unité Forestière d'Exploitation Pikounda-Nord et aux
dispositions du cahier de charges particulier du présent avenant.

La Société s'engage également à respecter la législation et de la réglementation en
atière de travail et d'environnement.

u)
Article 12 (nouveau) : La Société s'engage à élaborer un programme annuel d'exécution
du ptan d'aménagement, conformément aux plans d'aménagement des unités forestières
d'aménagement et d'exploitation concédées.

Ce programme est approuvé par un Comité réunissant l'administration forestière et la
société. Le comité est présidé par le directeur général des Eaux et Forêts.

Article 13 (nouveau) : La Société s'engage à présenter, pour chaque assiette annuelle de
coupe, un plan d'exploitation annuel, comprenant les résultats d'inventaire d'exploitation,
les documents cartographiques sur les routes et les parcs à ouvrir, les zones sensibles.

Article 14 (nouveau) : La Société s'engage à respecter la durée d'exploitation des Unités
Forestières de Production et les volumes bruts annuels en essences objectif.

Article 15 (nouveau) : La Société s'engage à respecter les assiettes annuelles de coupe
(AAC) de l'Unité Forestière d'Aménagement Pokola et de l'Unité Forestière d'Exploitation
Pikounda-Nord indiqués dans les plans d'aménagement, conformément au planning
présenté dans le cahier de charges particulier, sauf en cas de crise du marché ou de force
majeure.

Article 16 (nouveau) : La Société s'engage à ne pas mener des activités d'exploitation
dans la série de protection, la série de conservation et la série de développement
communautaire.

Article 17 (nouveau): La Société s'engage à mener des actions sylvicoles, afin de
favoriser la reconstitution et la régénération des forêts.

” Article 18 (nouveau) : La Société s'engage à appliquer les règles d'exploitation forestière
à impact réduit.

Article 19 (nouveau) : La Société s'engage à porter l'effectif du personnel de 713 agents
en 2012 à 816 en 2016, selon les détails précisés dans le cahier de charges particulier du
présent avenant.

Article 20 (nouveau): La Société s'engage à mettre en œuvre un système de traçabilité,
pour le suivi de la production des bois. l :

Article 21 (nouveau) : La Société s'engage à respecter les mesures visant la protection
de l’environnement et particulièrement des écosystèmes forestiers.

: Article: 22 (nouveau): La société s'engage à verser une redevance de 200 FCFA paï
mêtre cube de bois commiercialisable au vrofit du Fonds de Développement
Communautaire. : M

Article 23 (nouveau) : La Société s'engage à faciliter le fonctionnement harmonieux des

mécanismes de concertation de tous les acteurs impliqués dans la gestion de l'Unité

Fgiestière d'Aménagement Pokola, de l'Unité Forestière d'Exploitation Pikounda-Nord et
aluation de l'exécution du plan d'aménagement.

- 4
Chapitre I! : Des engagements du Gouvernement :

Article 24 (nouveau) : Le Gouvernement s'engage à maintenir les volumes des Unités
Forestières de Production et des assiettes annuelles de coupe, sauf en cas de crise sur le
marché de bois, de force majeure ou de non exécution des investissements industriels.

Article 25 : Le Gouvernement s'engage à ne jamais mettre en cause unilatéralement les
dispositions de la présente: convention à l’occasion des accords de toute nature qu'il
pourrait contracter avec d’autres Etats ou des tiers.

TITRE QUATRIEME (NOUVEAU) : PRESCRIPTIONS DES PLANS D'AMENAGEMENT

‘Article 26 (nouveau) : L'unité Forestière d'Aménagement Pokola est répartie en séries
d'aménagement suivantes :

-__ série de production : 279.190 hectares

- série de conservation : 4.690 hectares

- série de protection : 141.370 hectares

-__ série de développement communautaire : 26.950 hectares

-__ série de recherche : cette série est transversale

à toutes les autres séries

Article 27 (nouveau) : L'unité Forestière d'Exploitation Pikounda-Nord est répartie en
séries d'aménagement suivantes :

-__ série de production : 55.950 hectares
- série de protection 36.580 hectares
-__ série de recherche : cette série est transversale

à toutes les autres séries
Chapitre | : De la série de production de l’UFA Pokola.
Article 28 (nouveau) : La série de production est un ensemble de blocs forestiers ayant
pour vocation principale la production soutenue de -bois d'œuvre. Elle couvre une
superficie de 279.190 hectares.

Article 29 (nouveau): La série. de production est découpée en blocs équivolumes,
appelés Unités Forestières de Production.

Elle compte six (06) Unités Forestières de Production qui seront exploiées suivant les
durées ci-après : °

Unité Forestière.de Production n°1 : 5 ans.

- Unité Forestière de Production n°2 :&ans
-.. Urité Forestière de Production n°3 :5 ans
- . Unité Forestière de Production n°4 : Sans
- , Knité Forestière de Production n°5 : 5 ans
- té Forestière de Production n°6 :5 ans
Chapitre Il : De la série de production de l’UFE Pikounda-Nord.

Article 30 (nouveau) : La série de production est constituée de l'ensemble des forêts de
terre de l'Unité Forestière d'Exploitation.

Article 31 (nouveau): La série de production est découpée en blocs. équivolumes,
appelés Unités Forestières.de Production.

Elle compte quatre (04} Unités. Forestières.de Production qui seront exploitées suivant les
durées ci-après :

- Unité Forestière de Production n°1 :5ans.
- Unité Forestière de Production n°2 :5ans
-__ Unité Forestière de Production n°3 :5ans
- Unité Forestière de Production n°4 :5ans

Article 32 (nouveau) : L'exploitation de chaque Unité Forestière de Production se fera sur
la base d'un plan de gestion, qui préciser notamment les méthodes d'exploitation
forestières, les mesures sylvicoles d'accompagnement, les mesures sociales et
environnementales sur la durée de l'ouverture de l'Unité Forestière de Production.

Le plan de gestion sera soumis, pour approbation, à l'Administration des Eaux et Forêts,
avant le début de l'exploitation de l'Unité Forestière de Production.

Article 33 (nouveau):  L'Unité Forestière de Production est découpée en unités
annuelles d'exploitation, appelées Assiettes Annuelles de Coupe, ayant quasiment la
même superficie.

Chaque Assiette Annuelle de Coupe représente le cinquième, ou plus ou moins 20%, de
la superficie de l'Unité Forestière de Production. Toutefois, leur volume en essences
objectif peut varier en fonction de la richesse de la forêt.

Article 34 (nouveau) : Une Assiette Annuelle de Coupe peut être ouverte sur 2 ans. Dans
ce cas, l'ouverture dela troisième assiette annuelle de coupe entraîne la fermeture de la
première. «

L'obtention.de la coupe” annuelle se fera sur la base d'un plan d'exploitation annuel, qui
sera présenté par la Société, à la Direction Départementale de l'Economie Forestière de la
Sangha.

Article 35 (nouveau): La durée de la rotation, déterminée en fonction des données
biologiques, ‘des impératifs économiques et du temps de passage des tiges d’avénir aux
tiges exploitables, est de 30 ans

Article 36 (nouveau): Les essences aménagées comprennent lés essences objectif et
les essences de promotion.

Article 37 La possibilité annuelle, qui correspond au volume brut annuel! de chaque Unité
Ffestière de Production, est égale au cinquième du volume total de l'Unité Forestière de
duction. :

t
Article 38 : Les essences prises en compte pour le calcul de la possibilité annuelle sont
les essences objectif. L'exploitation des autres essences devra faire l'objet d'une demande
préalable auprès de la Direction Départementale de l'Economie Forestière de la Sangha.

Article 39: La mise en valeur de l'Unité Forestière de Production sera réalisée suivant les
règles d'exploitation à impact réduit, que la société est tenue d'appliquer. Ces règles
seront préétablies par l'Administration des Eaux et Forêts.

A la fin de l'exploitation de chaque Unité Forestière de Production, il est prévu une
évaluation du plan d'aménagement par l'Administration des Eaux et Forêts.

Article 40: Le suivi et le contrôle externe du plan d'aménagement sont assurés par la
Direction Générale de l'Economie Forestière et le Centre National d'inventaire et
d'Aménagement des Ressources Forestières et Fauniques.

Article 41: Le plan d'aménagement de l'Unité Forestière d'Aménagement Pokola est
approuvé par décret pris en Conseil des Ministres pour une durée d'application de 20 ans,
au terme de laquelle, il peut être révisé.

Chapitre Il : De la série de conservation de l'UFA Pokola

Article 42 : La série de conservation est un ensemble de blocs forestiers ayant vocation à
assurer la pérennité des essences forestières, à garantir le maintien, la restauration et
l'amélioration des éléments constitutifs de la biodiversité.

Elle a pour objectif de :

- assurer la pérennité d'essences forestières ;

-__ protéger les habitats de la faune sauvage et de la flore ;
-_ préserver le paysage ;

- assurer l’utilisation durable des ressources naturelles.

La série de conservation est soustraite de toute activité d'exploitation du bois d'œuvre.

Article 43 : La série de conservation comprend trois zones d'une superficie totale de
4.690 hectares, répartie comme suit : .

- zone Ouest Fouloungou : 1.620 hectares :
- zone Djenga : 375 hectares
- zone Djenga Sud : 2.709 hectares

-Ghapitre Il : De la série de protection de FUFA Pokola :

Article 44 : La série de protection est un ensemble de blocs forestiers destinés à protéger

lés,sols fragiles, tés sources et les cours d'eau, les zones marécageuses, lès mangroves,

le zones humides, les autres ressources naturelles et les ressources culturelles qui ÿ sont
ciées.

5
Elle a pour objectif de protéger :

- la diversité biologique ;

-. les espèces menacées de disparition et les espèces endémiques ;

- les sols fragiles, les sols d'eau, les zones marécageuses, les mangroves et les
-_ berges :

- les zones à pentes éscarpées ou’sensibles à l'érosion.

La série de protection est soustraite de toute activité d'exploitation de bois d'œuvre.

Article 45 : La série de protection couvre une superficie totale de 141.370 hectares,
répartie comme suit :

- les zones marécageuses et les formations humides riveraines des cours d’eau :
141.000 hectares ;
-__les clairières humides : 370 hectares

Chapitre III : De la série de protection de l’'UFE Pikounda-Nord :

Article 46 : La série de protection est constituée de l’ensemble des zones humides : cours
d'eau, marécages, forêts marécageuses, forêts inondables, forêts riveraines. Les clairières
marécageuses ou inondables (baïs et éyangas) sont incluses dans cette série.

Les berges, les limites de marécages ou de zones inondables constituent les limites de
cette série.

Chapitre IV : De la série de développement communautaire de l’'UFA Pokola

Article 47 : La série de développement communautaire est un ensemble de terroirs et
finages villageois, des forêts et des autres ressources naturelles susceptibles de
contribuer au développement des économies et à la satisfaction des besoins domestiques
des populations et des communautés rurales.

Elle comprend ies forêts naturelles et artificielles, les terres agricoles, les jachères, les
zones de pêche et de chasse.

Elle a pour objectif de satisfaire les: besoins de populations locales en produits forestiers et
d'améliorer leurs revenus.

Article 48 : La série de développement communautaire comprend :

les zones agro forestières ;
- les zones de production forestière

Elle « couvre une Superficie totale de 26. 950 hectares, répartie par Village de la manière
suivante :

-. Pokola : 15.810 hectares ; €
- da : 385 hectares ; À
- andikolo : 895 hectares ; È
-__ Ngatongo : 1.410 hectares ;

-  Djaka : 1.026 hectares ;
-  Mbirou : 1.705 hectares ;
-  Matoto 5:11. 990 hectares ;
- Ikelemba : 1.640 hectares ;
- _. Ngangassa : 865 hectares ;
-_ Ndoki1 : 1000 hectares.

Article 49: La série de développement communautaire est gérée par un comité
regroupant la préfecture, le conseil départemental, l'administration forestière, les services:
de l’agriculture, les comités de villages, les ONG et la société CIB

Chapitre V : De la série de recherche de l'UFA Pokola et de l’UFE Pikounda-Nord

Article 50 : La série de recherche est un ensemble des blocs forestiers destinés à faciliter
le développement des connaissances sur les ressources biologiques, par des
observations de terrain et l'expérimentation des sciences et techniques.

Elle a pour objectifs de :

- améliorer la connaissance des ressources génétiques et biologiques ;

-_ développer les techniques d'utilisation rationnelle des ressources biologiques ;

-_ reconstituer les ressources renouvelables :

-_ Suivre la dynamique des ressources biologiques :

-_ déterminer l'impact de l’activité humaine sur la faune, la flore, les sols, les eaux et
les autres ressources naturelles.

Article 51 : La série de recherche n'est pas délimitée en tant que telle mais constituée
des dispositifs de recherche qui peuvent être installées dans les autres séries.

Article 52: Les dispositifs de recherche seront mis en place sur la base d’une
coilaboration entre le ministère chargé des eaux et forêts, le ministère de la recherche
scientifique et la société. |

TITRE CINQUIEME {NOUVEAU) : MODIFICATION, RESILIATION DE LA CONVENTION
ET CAS'DE FORCE MAJEURE

Chapitre |: Modification et Révision

"Article 53: Certaines dispositions de ia présente convention peuvent-être révisées à tout
moment lorsque les circonstances lmposent, selon que l'intérêt des deux paities l'exige,
ou encore lorsque'son-exécution devient impossible pou une raison de force méjeure.

Article 54: Toute.demande de modification de la présente convention devra être formulée
paf écrit, par l'une des parties. Cette modification n'éntrera én vigueur que si elle est
sigfée par les représentants des deux parties. F |

7.
Chapitre Il : De la résiliation de la convention

Article 55 : En cas de non observation des engagements pris par la société, la convention
. est résiliée de plein droit, sans préjudice des poursuites judiciaires, après une mise en

demeure restée sans effet, dans les délais indiqués, qui, dans tous les cas, ne doivent pas
- dépasser trois mois. :

Cette résiliation intervient également en cas de manquements graves à la législation et
à la réglementation forestières, dûment constatés par l'Administration des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre chargé des Eaux et Forêts.

Article 56 : Les dispositions de l’article 28 ci-dessus s'appliquent également dans le cas
où la mise en œuvre de cette convention ne commence pas dans un délai d’un an, à
compter de la date de signature de son arrêté d'approbation, ou encore lorsque les
activités du chantier sont arrêtées pendant un an, sauf'cas de force majeure, défini à
l'article 29 ci-dessous.

Chapitre lil : Du cas de force majeure

Article 57 : Est qualifié de « cas de force majeure » tout événement indépendant de la
volonté de la société, extérieur l’entreprise et susceptible de nuire aux conditions dans
lesquelles elle doit réaliser normalement son programme de production et
d'investissements.

Toutefois, la grève issue d’un litige entre la société et son personnel, pour la non
observation de la législation du travail ne peut être considérée comme cas de force
majeure.

Article 58 : Au cas où l'effet de la force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure.

Si l'effet de force majeure dure plus de six mois, l'une des Parties peut soumettre la
situation à l’autre, en vue de sa résolution.

Les Parties s'engagent à se soumettre à toute décision résultant d’un tel règlement, même
si cette décision doit aboutir à la résiiiation de la présente convention, ‘

TITRE SIXIEME (NOUVEAU) : REGLEMENT DES DIFFERENDS ET ATTRIBUTIONS
DE SURIDICTION

Article 59 : Les.Parties.convienrient de écier à l'amiable tout différend qui résulterait de
l'exécution de l'exécution de cette convention. :

_— Efjcas de désaccord, le:litige sera porté d devant le Tribunal dE Sommèrce du siège social
dÿ’la Société. 3

5
° La Direction d'exploitation comprend :

- Un service forêt ;

- Une exploitation Bomassa ;

-__ Une exploitation. Ndoki:;

- Une exploitation Loundoungou-Toukoulaka ;

- Une servitude et liaison ;
Un service d'entretien et construction route ;
Un service navigation.

+ __La direction responsabilité environnementale et sociale :
-__ Une cellule d'aménagement ;
-__ Un service médical ;
- Un service de communication ;
-__ Un service QHSE.

+ La direction technique comprend :
-__ Un atelier électromécanique ;
- Un atelier affütage ;
- Un atelier mécanique ;
- Un atelier travaux neufs.

+ La Direction des industries comprend
- Un service commerciale et Beach ;
-__ Une production industrielle ; _
-__ Une grande scierie ; Ÿ
- Une scierie de bois lourds ;
-__ Une scierie Loundoungou ;
-__ Un séchoir et moulurage ;
- Un atelier bureau ;
Un service maisons ossature bois.

Article 2 (nouveau) : La Société s'engage à recruter des diplômés sans emploi en
foresterie, en fonction des besoins de la Société.

Article 5 (nouveau) : Le montant des investissements se chiffre à FCFA 14.650.686.667,
dont FCFA 10.436.466.667 d'investissemients prévisionnels, définis en fonction des
objectifs à atteindre, aussi bien en matière de production de grumes que de transformation
industrielle de bois, sur une période de 5 ans jusqu'en ‘2016, et FCFA 4.214.000.000
d'investissements déjà réalisés. |

‘Le calendrier de réalisation de ces investissements est présenté en annexe.
Article 6 (ñnouvéau] : La Société s'engage à réspecter les prescriptions relatives à

le fbloitation des Unités Forestières de Production de l'UFA Pokola et de l'UFE Pikounda-
F rd mentionnées ans les tableaux ci-dessous : É
TITRE SEPTIEME: DISPOSITIONS DIVERSES ET FINALES

Article 60 : En cas de liquidation ou de résiliation de la convention, la Société devra
solliciter l'approbation du Ministre: chargé des Eaux et Forêts pour vendre ses actifs et
transférer leur montant pour liquider son. matériel et ses installations.

En outre, les dispositions de l’articte 71 de la loi n° 16-2000 du 20 novembre 2000 portant
code forestier sont applicables de plein droit.

Article 61 : La présente convention fera l’objet d'une évaluation finale annuelle
par les services compétents de l'Administration des Eaux et Forêts. De même, au terme
de la validité de ladite convention, une évaluation finale sera effectuée par les services
précités qui étudieront la possibilité ou non de sa reconduction.

Article 62: Le taux retenu pour le calcul de la taxe forestière est fixé par un texte
réglementaire.

Article 63 : La présente convention, qui abroge le contrat de transformation industrielle
n° 008/MEFPRH/DGEF/DSAF-SLRF du 23 août 1996, sera approuvée par arrêté du
Ministre chargé des Eaux et Forêts, et entrera en vigueur à compter de la date de
signature dudit arrêté.

H.- DU CAHIER DE CHARGES PARTICULIER

Article premier (nouveau) : L'organigramme général de la Société, en annexe, se *
résume de la manière suivante :

-__ Un responsable zone Afrique ;
- Une direction générale.

+ La Direction Générale comprend :

- Un directeur général ;
- Un secrétariat général à Pokola ;

_- Un bureau à Brazzaville ;
- _ Une‘direction logistique ;
- _ Une direction d' exploitation ;

-.-. Une direction responsabilité environnementale et sociale :
- Une direction technique ;
- … Une direction des industries ;
- Une direction administrative et financière.

: + La Direction.de lalogistique-&smprend :
Un atélier engins:
- Un atélier roulage et véhicuiés légers :
- “Un magäsin général : :
n service transit import
n service logistique et approvisionnement ;
Un atelier reconditionnement.

11
a) UFA Pokola :

= UFP1__|UFP2. [UFPS  [UFP4 JUFP5 [UFP6 |
| Superficie utile (ha) 38:020 |: 32.401 | 44.855 | 48.718 38.320 [- 68.260 |
Durée de passage (ans) 5 . 5 5 5 5 5
Superficie moyenne annuelle 9.125 7.776 | 10.764] 11.692 9.197 | 16.382
(ha)
année d'ouverture de l'UFP 2007 2012 2017 2022 2027 2032
année de fermeture de l'UFP 2012 2016 2022 2027 2032] 2037

Production attendue (m°)

Volume fût brut forêt

908.028 | 902.609

603.509 | 897.608

910.280 | 924.055

Volume commercialisable

425.662 | 377.379

374.658 | 385.540

379.399 | 372.165

Article 7 (nouveau) : Les prévisions de production et de transformation des grumes de
l'Unité Forestière de Production n°2 se présentent comme suit :

Années 2012 2013 2014 2015 2016

Désignation
Production | Volume exploitable 570.397 | 570.397 570.397 | 570.397 | 570.397
grumes m° | Volume 377.379 | 377.379] 377.379 | 377.379 | 377.379

L ___ | commercialisable
Grumes export 56.607 56.607 56.607 |__ 56.607 | 56.607
Grumes entrées usine 320.772 L 320.772 320.772 | 320.772 | 320.772
Production sciages 112.270 112.270 | 112.270 | 112.270 | 112.270
Sciages verts 75 % 84.203 84.203 84.203 84.203 | 84.203
Sciages séchés 15 % 16.840 16.840 16.840 16.840 16.840
Produits de menuiserie 10 % Î 11.227 11.227 11.227 11.227 11.227

b) UFE Pikounda-Nord :
. UFP1 UFP2 UFP3 UFP4

Superficie utile (ha) 11.920 12.920 17.830 13.290
Durée de passage (ans) 5 _5l: 5 5
Superficie moyenne annuelle 2.384 2.584. 3.566 | 2.658
{ha) . 1 1
année d'ouverture de l'UFP 2042). 2017 ::.2022 |. 2027 |

| année de fermeture-de l'UFP 2016 2021 2026 2031

| Production attendue _
Volume fût brut forêt _“ 433.278] 449889 | 422.776 | 417.932

| Volume commiercialisable 289427 |. 251.079! 7 2279057: 207.264 |

Î hu

22 LÉ muse EL L —tî#tl ms

Arficle 8 (nouveau). : Les prévisions de.

production et de transformation des grumés de

l'Unité Forestière de Production n°1 de l'UFE Pikounda-Nord se présentent comme suit :

>»
Années 2012 2013 2014 2015 2016
Désignation nus |
Production | Volume exploitable 471.233 | 471.233 | 471.233 | 471.233 | 471.233
| grumes m° | Volime | 239.427 | 239.427 | 239.427 | 239.427. | 239.427
: commercialisable | .
Grumes export 35.914 35.914 35.914 | 35.914| 35.914
Grumes entrées usine à 203.513 | 203.513 | 203.513 | 203.513 | 203.513
Production sciages 71.229 | 71.229 | 71.229 | 71.229 (E 71.229
Sciages verts 75 % 53.422 53.422 53.422 | 53.422 | 53.422
Sciages séchés 15 % 10.684 | 10.684 | 10.684 | 10.684 | 10.684
Produits de menuiserie 10 % 7.123 7.123 7.123 7.123 7.123

Le coefficient de commercialisation varie entre 65 et 70 suivant les essences.
Le rendement matière sera en moyenne de 35 %.

Article 9 (nouveau) (article 8 ancien): La coupe annuelle sera de préférence d'un seul
tenant. Toutefois, elle pourra être répartie en un ou plusieurs tenants dans les zones
d'exploitation difficile (montagnes ou marécageuses) ou autre contraintes après accord du
ministère.

Article 10 (nouveau) (article 9 ancien) Les essences prises en compte pour le calcul de
la taxe forestière sont les essences objectif.

Article 11 (nouveau) (article 10 ancien) : Les diamètres minima d'aménagement sont
ceux fixés dans les plans d'aménagement.

Article 12 (nouveau): La Société s'engage à élaborer un programme de sécurité
alimentaire axé sur :

a) la délimitation et l'aménagement des zones cultivables ;

b) les cultures et les élevages ;

c) l'appui aux familles, notamment la vulgarisation des techniques nouvelles en vue de
promouvoir une agriculture sédentaire et. d'améliorer la productivité des

exploitations agropastorales, la fourniture des intrants et la mise en place des

_crédits adaptés aux différentes activités autour des bases-vie.

Articie 13 (nouveau) {article 11 ancien) : La création des infrastructures routières dans
l'unité forestières d'aménagement ne devra nullement donner lieu à l'installation
anarchique des villages et campements, plus ou moins permanents, dont les habitants
sont souvent responsables de feux de brousse et des dégâts. sur les écosystèmes
forestiers (défrichements añarchiques, braconnage).

Article 14 (nouveau) (article 12 ancien): Les activités à-entreprendre seront entreprise |
autour des bases-vies des travailleurs, afin de contrôler lès défrichements et d'assurer
l'utilisation rationnelle des terres.

Article 15 (nouveau) {article 13 ancien): Conformément aux dispositions de l'article 22
dla convention, la Société s'engage à livrer le matériel suivant et à réaliser les travaux ci-
aÿrès, au profit des collectivités et populations locales et de l'Administration Forestière:

14 4
Contribution à l'équipement de l'Administration Forestière
Année 2018
1% trimestre

- Livraison de deux moteurs hors bord 25 CV avec coque aluminium à la Direction
Générale de l'Economie Forestière.

Dans le cadre de la convention d'aménagement et de transformation
n°12/MEFE/CAB/DGEF/DF-SGF du 13 novembre 2002, conclue entre le Gouvernement
congolais et la Société, celle-ci a déjà livré le matériel et réalisé des travaux, dont le détail
est présenté en annexe 1.

Article 16 nouveau (article 14 ancien) : Le cahier de charges particulier est d'application
obligatoire, conformément à l'article 72 de la loi n° 16-2000 du 20 novembre 2000, portant
code forestier.

Article 2 : Le présent avenant, qui sera approuvé par arrêté du Ministre du

Développement Durable, de l'Economie Forestière et e l'Environnement, entrera en
vigueur à compter de la date de signature dudit arrêté. /-

Fait à Brazzaville, le 8 juin 2012

Pour la Société, Pour le Gouvernement,

Le Directeur Général, Le Ministre du Développement Durable,
- de l'Economie Forestière et de
dl

Christian SCHWARZ

Annexe 1 : Investissements déjà réalisés

FCFA x 1000
f k Désignation Nombre Valeur
FCFA
Chantier d'exploitation forêt
Bull D 6R 1 96.000
Bull D7R 1 203.000
Débardeur 545 2 177.000
Chargeur 980 G 1 247.000
Niveleuse 1 145.000
Chargeur 966 1 138.000
Bennes Actros 3340 2 148.000
Camion personnel 1317 1 44.000
Camion personnel 1520 L 30.000
Camion citerne 1317 1 46.000
Camion atelier 1922 1 37.000
Toyota land cruiser Pick-up 2 140.000
Grumier 2|
Sous-total 1.451.000
Industries
Chargeur 966 H 1 199.000
Chargeuse 980 G L 211.000
Chariot élévateur 7T 2] 95.000
Chariot élévateur 5T 5 189.000
Chariot élévateur 2.57 2 40.000
Camion multi-benne 2 37.000
Camion ampirol 3 164.000
Sous-total 935.000
Scierie
Chargeuse 966 H 1 199.000
Chariot élévateur 7T 1 45.000
Chariot élévateur 7T 1! 36.000
Tracteurs agricoles 3 42.000
| Remorques agricoles E E 6 _34.000
Toyota land cruiser wagon _ EE 1 14.000
Camion personnel 1520 _ 1 30.000
[Tracteur sellette plateau 2 273.000 |
Sous-total . LL j 663.000 |
lPirection Générale | 7]
| Tracteurs agricoles LU + 3 ____ 44.000
Remorques agricoles L _ di _12.000
Véhicules légers il 74 | __ 487.000
Grumiers L 7 =
| Porte char ES EE 4 __109.006 |
| Camion benne 10 354.000
Camion personnel L Q =
amion multi-benne 2 =
mion intervention …. 3 =

| Camion incendie

Camion citerne

Bull D7 R

{Bull D7H :

Komatsu D85

Niveleuse

+

| Chargeuse godet

159.000

Chargeuse fourche

E

Chariot élévateurs

Grues

Bateaux micro-pousseurs

BAC 100 T

Minibus

=IBIOININD Oo w IRD | RER IN

Sous total

i—

1.165.000

al

4.214.000

17

LS
Annexe 2 : Investissements prévisionnels

Libellé

F 2012 2013 2014 2016] Total

1- Construction | E = … |
| Administration 10 000 000 | 10 000 000 10 000 000! 10000 000 10 000 000 50 000 000
|iogement et camps 40 000 000 60 000 000 40 000 000 60 900 000 40 000 009 249 000 600
Sous total 50 000 000 70 000 000 50 000 000 70 000 000 50 000 000 290 000 000
2 - Equipements et Matériel d'exploitation TL

2.1 - Engins de forêts et routes . |
1 Chargeurs type Caterpillar 280 ou équivalent 0 el 0 _0/__ 140 000 000 140 000 000
1 Chargeurs type Caterpillar 966 ou équivalent 0 0 0 65 000 099 D] 65 000 000
| 1 Débardeurs type Caterpillar 545 ou équivalent 0 85 000 000 ü û 0 85 000 009
1 Tracteur à chenilles type Caterpillar D6 R'ou équivalent 0 0 95 000 000 | _2 _ 0 95 000 000
1 Tracteur à chenilles type Caterpillar D7 R ou équivalent 83 333 333 0 0 83 333 333 __ © 166 666 667
12 niveleuses type Caterpillar 140 ou équivalent 1650 000 000 0 0 0! 150 000 000
3 Chargeurs type Caterpillar 966 ou équivalent 0 Ô 84 400 000 ! 0 168 800 000
Manitou, Hyster Divers 50 000 000 e] 0 L © 50 000 000
Chaîne de tranchage 500 000 000 500 000 000 © 3 L 1 000 000 000
Menuiserie industrielle” 100 000 000 0 50 000 006 : L 50 909 000! 200 000 000
Modernisetion optimisation et mise en norme des scieries 100 000 000 0 150 000 000 Es Ÿ 250 000 000 |
[2.3 — Energie

1 Unité de congélation 2 000 000 000 | 2 000 000 000 |_2 000 000 000 0!_ ____0} 6 000 000 000
2.4 - Sécurité - ISO. FSC

Sécurité - ISO, FSC 0 0} 20000000! Ü 0}: 20 000 000
3 - Matériel de Transport 2 | L

Grumier 170 090 000 170 000 000 86 000 000 | 170 000 0n0)_170000 000! 765 000 000
Transport engins 100 000 000 0! 0 0} 100 000 060 | 200 000 000
Transport du personnel 40 000 000 0 40 000 000 40 000 000 0! 120 000 000
Transport déchets 65 000 000 0 0 Cl 0 65 000 000
Véhicules légers 50 000 000 60 000 000 30 000 000 60 000 000 30 000 000 230 000 000
2 bacs de franchissement 0 140 000 000 0! 0} _140 000 000! 280 000 000
Sous total transport 425 000 000 370 000 000 155 000 000 | : 270 000 000 440 C00 000! 1 560 000 000
4_- Matériel de bureau informatique et communication L L l

Matériel de bureau informatique et communication 16 000 000 20 000 000 20 000 009 20 006 005 |”. "26 000 000 96 000.000
[Total généra! 3 474 333 333 | 3 045 000 000 |_2 624 400 000. 508 355333 | 784 400 000 | 10 436 466 =

18

)

S—
Annexe 3 : Schéma industriel

Le Schéma industriel, basé sur la première et la deuxième transformation, se présente
comme suit : À Lie

: 14.- Première transformation
4. 1: Unité de sciage (grande scierie) composée de :
- 2 refendeuses (largeur 2,40 et 2,80 m)
+ _ Marque : Prinz
+ Etat d'acquisition : neuf
1 scie de tête (9 de volant 1,80 m)

+ Marque:
+ Etat d'acquisition : neuf

‘

1 scie de reprise (@ de volant 1,60 m}
+ Marque:
+ Etat d'acquisition : neuf

- 1 déligneuse multilames (largeur 1,30 m)
+ _ Marque : Brenta
+ Etat d'acquisition : neuf

1 déligneuse monolame
+ _ Marque:
+ Etat d'acquisition : neuf

- 1 dédoubleuse (3 de volant 1,40 m)
+ _ Marque : Brenta
+ _ Etat d'acquisition : neuf

3 scies à ruban de récupération (@ 120, 110 et 80 cm)
+ _ Marque : .
+ Etat d'acquisition : neuf

- 1 chaine d'éboutage en ligne automatique
+ Marque: à
+. Etat d'acquisition : neuf.

. 1 chaine de tri par iargeur semi automatique
+ Marque : -
+_ Etat d'acquisition : neuf

‘4 scie de tête (3 180.m)
. arque : Canal
tat d'acquisition : neuf

- des ébouteuses
+ Marque : Jiron
+ __ Etat d'acquisition : neuf

1.2.- Unité de sciage (scierie bois lourds) composée de :

- 1 scie de tête
+ _ Marque : Canal
+ Etat d'acquisition : neuf

- 1 scie verticale
+ _ Marque : Canal
+ Etat d'acquisition : neuf

- 1 déligneuse multilämes
+ _ Marque : Pau
+ __ Etat d'acquisition : neuf

- 1 déligneuse monolame
+ __ Marque : Modesto
+ __ Etat d'acquisition : neuf

-_ Î dédoubleuse (3 de volant 1,40 m)
+. Marque : Armentia
+ Etat d'acquisition : neuf

1.3.- Unité d’affûtage composée de :
1.3.1.- Grande scierie

- 4 affûteuses
+ _ Marque : BSE iseli
+ __ Etat d'acquisition : neuf

- 2 affüteuses .
+. Marque : BSE iseli
+ Etat d'acquisition : neuf

- 5 rectifieuses
+ Marque : EBW-V Iseli
+ Etat d'acquisition : neuf

- 8 stelliteuses
+ _ Marque : AS2 Iseli
+ __ Etat d'acquisition : neuf

-  affüteuse

arque : Vollmer
tat d'acquisition : neuf

20

Lo
- 8 bancs à planer
+. Marque : Alligator
+ Etat d'acquisition : neuf

- 2 bancs à planer
+ Marque : Vollmer
+__ Etat d'acquisition : neuf

- 1 planeuse automatique
+ _ Marque: ISELI
+ __ Etat d'acquisition : neuf

- 2 bancs à souder
+ _ Marque :
+ Etat d'acquisition : neuf

- 1 poste à souder
*__ Marque : SAF-FRO Filcord 203 C
+ __ Etat d'acquisition : neuf

- 1 affüteuse
+. Marque : Finimat
+ Etat d'acquisition : neuf

- 1 affüteuse broyeur
+ Marque:
+ Etat d'acquisition : neuf

-__ 1 pastilleuse
+. Marque : Fulgor
+ __ Etat d'acquisition : neuf

- 1 affüteuse des chaines
+ Marque : Prinz Oregon
+ Etat d'acquisition : neuf ‘

- 1 avoyeuse
+ _ Marque : Vollmer
+__ Etat d'acquisition : neuf

°1.3.2.- Scierie bois lourds

- 1 banc à nlaner
+. Marque : Alligator
+ Etat d'acquisition : neuf

- 2 affûteuses
+ _ Marque : BS-5 iseli
+{ JEtat d'acquisition : neuf

21
- 2 rectifieuses.
+ _ Marque : Iseli ENW-V
* Etat d'acquisition : neuf

- 1 stelliteuse
+ Marque: iseli-SAR
+ __ Etat d'acquisition : neuf

- 1 poste à souder
°< _ Marque : SAF-FRO Filcord 203 C
+ Etat d'acquisition : neuf

- 1 banc à planer
+ __ Marque : Vollmer
+ Etat d'acquisition : neuf

- 1 banc à souder
+ Marque:
+ Etat d'acquisition : neuf

1.3.3.- Atelier de moulurage

- 2 affüteuses des outils des profils
+ _ Marque : Rondamat 960
+ Etat d'acquisition : neuf

- tour
+ __ Marque : WABCO
+ __ Etat d'acquisition : neuf

-° 1 affüteuse des fer droit
-<-_ Marque : Antunano
«Etat d'acquisition : neuf

- 1 meuleuse .
+. Marque : Tommas et Bonetti
+ Etat d'acquisition :

1.4.- Unité de séchage composée de :
. - 25 Cellules de capacité
e_ Marque : Cathild
«Etat d'acquisition : neuf
= 1 dépileuse empileuse automatique

Q arque : TM
at d'acquisition : neuf

22

sa
2.- Deuxième transformation
2.1.- Unité de moulurage composée de :

- 2 moulurières
e Marque:
°_ Etat d'acquisition : neuf

- 1 déligneuse multilames
+ _ Marque :-Oxia LBL
+ Etat d'acquisition : neuf

2 dédoubleuses (S de volant 100 et 110 m)
+ Marque:
+ __ Etat d'acquisition : neuf

2 ébouteuses automatique
+ Marque : Weing
+ Etat d'acquisition : neuf

2.2.- Unité de menuiserie composée de :

- 2 scies circulaires
*< _ Marque : Guillet et SICAR
* Etat d'acquisition : neuf

- 2 toupies
+ Marque : Chambran et Luren
+ Etat d'acquisition : neuf

- 1 dilipreuse monolame
+ Marque:
+ Etat d'acquisition : neuf

- 1 raboteuse quatre faces
+ _ Marque : Weing
+ _ Etat d'acquisition : neuf

- 1 scie radiale
+ Marque : Berthomé
+ - Etat d'acquisition : reuf

- 1 tour à bois
- : 1 dédoubleuse (@ de volant 100 m)

e arque : Stenner
tat d'acquisition : neuf

©
Lx

1 raboteuse 1 face
+ Marque : Henac
*< Etat d'acquisition : neuf

1 dégauchisseuse
+ Marque:
+ Etat d'acquisition : neuf

3 ponceuses
°_ Marque : DMC chronosang, LAR et L 93-100
*__ Etat d'acquisition : neu

Annexe 4 : Détails des emplois

Désignation
|

Emplois

existants

1.- Direction Générale

Directeur Général

Directeur des exploitations

Directeur administratif et financier

Directeur des industries

Directeur technique

Directeur responsabilité sociale et environnement

Directeur logistique

Secrétaire de Direction

Sitotal

CAEN ENENENEN EN ENEN

Direction des exploitations

Chefs des services forêts

à

Entretien routes principales et camps

Chef d'équipe/formateurs des conducteurs

| Chauffeurs bennes

Conducteurs niveleuse

Conducteurs chargeur

Conducteurs bulldozer

Aide conducteur

Conducteur engins inférieur à 10 T

Abatteur

Aide abatteur

Sitotal

CARNENPOENCTENENENIES

D

Servitude et liaison

Chef d'équipe

Chauffeurs porte char

Chauffeurs bennes-citerne-plateau

Commis aux écritures

Sitotal

Roulage grumes et débités

Chef d'équipe

Chauffeurs grumiers et plateau .

| Agent de statistique

| Sitotal

Navigation

Responsable navigation

ons remorqueur

lots/barreurs

Pinassiers

Manœuvres L

| Opérateur radio

Agents entretien

Sitotal |

Prospection

Chef de chantier prospection

efs d'équipe

Prospecteurs/pointeurs

Aide prospecteurs-compteur

Contrôleurs du layonnage

Chef d'équipe tracé routes

Boussolier routes

Manœuvre routes

Sitotai

Forêt

Chef d'exploitation

Chef d'exploitation adjoint

Chauffeurs personnels

Commis carnet de chantier

Agent de saisie

Jardinier

EN ENINI EE

Abattage

Abatteurs

Aides abatteurs

Pointeurs cubeurs

Triage pistage

Chef d'équipe triage

Pointeurs triage

Manœuvres trieurs

Tronçonnage

Tronçonneurs

Aides tronçonneurs

NID

Débardage

Chef d'équipe

Conducteurs bull

Aides conducteurs bull

Conducteurs Skidder

Aides Conducteurs Skidder

NID IDD I

Parc forêt

Chef d'équipe (parc abattage/tronçonnage)

Pointeur chargeur

Pointeur cubeur

Marqueur ° : *

Tronçonneurs

Aides tronçonneurs

Cryptogileur

Conducteur chargeur

EN EN IQ OI EN EN ER ER

Construction route _

Conducteur bull

Aide Conducteur bull!

Abatteur

Aide Abatteur

Sitotal-

Direction administrative et financière

Administration générale Pokola

crétaire administrative

voyer de commer (Ouesso)

26
Service ressources humaines

Responsable ressources humaines

| Responsable administration et gestion du personnel

Assistant administratif

Employés de saisie

Employé du social

Employé de comptabilité paie

Service informatique et télécommunication

Chef de service

Adjoint chef de service
Assistant radio communication réseau

Formateur logiciel de bureautique et de gestion

Employés bureautique

Agent d'entretien machine

Service administratif et financier

Contrôle de gestion

Contrôleur de gestion

Contrôleur de gestion magasin

Assistant contrôleur de gestion magasin

Comptabilité

Chef de service comptabilité

Assistant comptable

Employés de comptabilité

Service administratif

| Chef de service administratif

Responsable administratif et paie

Caissier

Employé de courrier/secrétariat

Employé de courrier

Contrôle budgétaire

Contrôleur budgétaire

Assistant Contrôleur budgétaire

Administration générale Brazzaville

Attaché-de Direction

Responsable logistique et vente débités et produits de bois

sl
s

Aide magasinier

Agent de saisie

Chauffeurs.

Agent d'entretien _ |

ENOIEN ES

Service statistiques

Chef de service statistique et approvisionnement
Assistants comptable :

| Employé de comptabilité

Responsable contrôle grumes et stocks transit export Cameroun

!-Responsable contrôle débités et stocks transit export Conga

|
_LAgents de saisie Sniees grnes |
|

A gnts de service cellules + conso. Me et RoUUage

AN ES EN RS EN CIE

Sfrvice audit et procédures

héf de service

27
[Responsable audit et procédures

Mess et Economat nationaux

Serveur économat

Serveuse Mess

Dépôt vivre

Aide magasinier 1019

Sitotal

Direction des industries

Administration industrie

Chef de production industrie |

Chef de service polyvalent

Agent de saisie

Service commerciale vente Congo

Chef de service commercial Congo

Responsable magasin

Beach

| Agréeur chef de service

Chef d'équipe réceptionnaire

Conducteur/polyvalent

| Conducteur

| Agent de saisie

Pointeur cubeur

Pointeur/marqueur

Tronçonneur

Pointeur (port basale)

Commun parc grumes Pokola

Chef d'équipe parc grumes

Cubeurs grumes

Conducteur/polyvalent

Conducteur

Pointeurs grumes (réception)

Tronçonneurs (scie électrique)

Commun évacuation déchets Pokola

Chauffeur empirol

Chauffeurs multi benne

Sitotal

Grande scierie Pokola

Commun bureau scieur

Chef de scierie LT : —

Adjoint Chef de scierie
[Commis de production

‘Agent de saisie

: Production scierie.

Contremaitres

| Chargés de qualité EL

Scie de tête

Scieurs scie de À

Aides scieurs sci

e de reprise

gieurs

28
29

Aides Scieurs : 2
Déligneuse monolame
Déligneurs 2
Dédoubleur principale
l'Scieurs _ _ 2
Aides Scieurs 2
Déligneuse LBL |
Déligneurs 2
Aides déligneurs 2
Table basculante
Trieurs Fi]
Convoyage
Convoyeurs F3
Trimeurs
Ebouteurs confirmés 4
Ebouteurs 4
Contrôle export
Contrôleur export 2
| Pupitre IE
Trieurs 4
Empilage
Manœuvres empileurs 16
Cerclage
Cercleurs 2
Cubage débités
Cubeurs débités 2
Chariot élévateur
Conducteurs EP)
Suivi tapis + mur de brulage
Manœuvres tapis brulage 2
Récupération
Triage
Trieurs 2
Dédoubleur n°1 :
| Scieurs 2
| Aides scieurs . 2
Dédoubleur n°2 s En
Scieurs =. E TT 2
Aides scieurs 4
Ebouteuse à production n°1 En
| Ebouteurs EE TU 2
| Empiteurs Fa E 5 RTE
.| Suivi broyeur FE LE
| Manœuvres suivi broyeur CERF EE n
| Pinhero récupération D x
| Scieurs L 2
L Aides Scieurs. ; È i 2}
Scig à baguette ass ce
Sdfeurs scie à baguette L D 2
s Scieurs _ E 2
Ebouteurs

Commun parc à débités

Chef d'équipe

Conducteur chariot élévateur

Pointeur/marqueur

Manœuvres marqueurs

Manœuvre ceremuleur

ENFNEN ER

Commun changement conventionnel

Pointeur

Conducteur chariot élévateur

Cercleur

Moulurage

Commun moulurage

| Chef de service (également séchoir)

Contre maitre moulurage/séchoir

Cubeur mouvement internes

Cubeur interne + export

Contrôleurs qualité/cubeurs

Cerclage

Cercleur

Marquage

Marqueur

Balayage

Conducteur balayage

Affûtage moulurage

Chef d'équipe atelier affütage

Affûteur régleur

Conducteur

‘| Conducteur chariot élévateur

Caissière

Manœuvre

Equipe production moulurage

| Chef d'équipe 1880

Ligne n°1

| Déligneuse brenta

Déligneurs

Aides déligneurs

| Dédoubleur

| Scieur/ébouteur

Aide scieur

Ebouteuse automatique OMGA 1

Ebouteur

| Aide-ébouteur |

| Ligne n°2 :

| Ebouteuse automatique OMGA 2

| Ebouteur

| Aide Ebouteur.. æ ="

Manguvre déchet

Empiteurs 1896

Uurière

30
Conducteur contrôleur moulurière

| Chargeur moulurière

Ebouteuse pendulane 2

Scieur/ébouteur

l'Aide scieur/ébouteur |

Construction maisons bois

Responsable construction maisons

Responsable bureau d'études et méthodes

Finition SAV

Préparation bois

Pointeur/cubeur

Scieur/ébouteur/déligneur

Conducteur contrôleur moulurière

Magasiner

Chef d'atelier

Conducteur manitou

Préparateur expédition bois

Peintre maison

Commun séchoir

Séchoir

Chef d'équipe chargé de saisie de production

Triage

Conducteur chariot élévateur

| Machine automatique TM empilage/dépilage

Conducteur

Aide Conducteur

Marquage

Marqueur

Dédoubleur Pinhero

Scieur/ébouteur

Cerclage

Cercleur

Cubage

Cubeur export

Palettes

: [Manœurvres palettes

Parc ressuyage .

Pointeur/conducteur

Chaudière

Chef d'équipe quart chaudière

|! Chargement cortenairs

| Conducteur fantuz: et manuscopique

Pointeur contenairs

erie bois lourds Pokola

Commun bois lourds Pokola

Chef de scierie

Agent de saisie

Chef d'équipe parc débités

Conducteur chariot élévateur

| Marqueur débités

Pointeur/marqueur

EEE ER

| Equipe production scierie bois lourds

Chef d'équipe

Palan

Conducteur palans

Scie horizontale

Scie de tête

Aéro bois lourds

Conducteur ventouse

Scie verticale

Scieur de tête

Aide scieur

Déligneuse Paul multilames

Déligneur

Aide déligneur

Sortie déligneur Paul multilames

Empileur/trieur

Dédoubleur bois lourds

Scieur dédoubleur

Aide Scieur

Sortie dédoubleur

Manœuvre/trieur

Ebouteuse 1

Ebouteur

Empilage

Empileurs

Déligneuse modesto

Déligneur.

«Aide Déligneur

| Ebouteuse 3 ;
Ebouteur

| Aide Ebouteur

Chariot élévateur

| Conducteur

| Cerclage

Cercleur

Cubage débités”

Cubeur

Sitotal

| Direction technique

Eléctromécanique
Chef de service

hef de quart

‘hef de moniteur

[ Commun Pokola

| Mécanique

Responsables électricité

!.Chefs d'équipe électricité de quart
“1 Electricien

Bobineur

| leon

Montage

Chef d'équipe montage

| Mécanicien soudeur

Affûtage

Chef de service

Contremaitres

Chefs d'équipe

Affûteurs polyvalents

Travaux neufs

Chef de service travaux neufs et mécanique générale

Adjoint chef de service TN

Responsable dépannage/énergie Pokola et sites

{ Dessinateur/métreur

| Agent saisie

Magasinier

Electricité

Responsable électricité

Chef d'équipe électricien

Electriciens

Plomberie

Responsable plomberie chantier

Responsable plomberie entretien

Plomberies

Travaux chantiers

Chauffeur

Froid

Responsable froid

Frigoriste industriel

Mécanique générale.

Adjoint chef de service. .

Chaudronnerie/serrurerie

Responsable chaudronnerie

Responsable soudure

Chaudronnier

Chaudronnier/conducteur polyvalent

‘Aide chaudronnier

; Soudeur

Divers

Aide peintre
Manutention

tonnes ‘

Conducteur de grumes et matériel de manutention de moins de 15 -

Usinage i i

ntre-maitre

Vourneur fraiseur

33

3
[Rectification

Contre-maitre

Tourneur/praiseur

| Sitotal

Direction de la responsabilité sociale et environnement

Service QHSE

Chef de service

| Assistant sécurité hygiène

Employé de sécurité et hygiène/chauffeur
Aménagement

Aménagement forestier

Représentant du Ministère du Développement Durable, de l'Economie
Forestière et de l'Environnement

Assistant chargé de la sensibilisation

Botaniste

Cartographie forestière

Cartographe-Topographe

Assistant informatique prospection

Agent saisie

Cartographie sociale

Chargé de mission

Agent de saisie/enquêteur

EFIR

Chef de programme EFIR

Chargé de mission EFIR

Contrôle inventaire (EFIR)

Responsable contrôle inventaire

Pointeur/prospecteur

‘| Prospecteurs

Aides prospecteurs

Contrôle post-exploitation (EFIR)

Responsable contrôle post-exploitation

Chef d'équipe contrôle post-exploitation

Chef d'équipe contrôle abattage

Pointeur contrôle post-exploitation

Aide prospection.”

ssl

Programme socio-économique et faune

Chef de programme socio-économique

| Chargés de mission

Communicateurs

Bio

| Service médical

Commun Pokola et site

Médecin chef

Médecin d’ entreprise

Pokola

Agents de saisie

| Sages femmes

Matrone accouchement

ssistant sanitaire, coordonnateur des soins

sistants sanitaires anesthésiste réanimateurs

ssistant sanitaire ORL et stomatologiste
‘ 34

Laborantin

Aide infirmier Laborantin

infirmiers de soins

slols|—

Magasiniers (réception-conditionnement)
Ndoki -

Infirmier

Matrone

Sitotal

Canal Pokola (Radio et Télé)

Responsable communication

Journaliste reporteur

Technicien animateur

CON EN EN

S/total

Direction logistique

Magasin

Chef de service

Responsable administration magasin

Chargé de réception

| Agents de saisie

Magasiniers

Aides Magasiniers

Chargé de la cellule carburant

Employés suivi sorties carburant

Pompistes station

Pompistes gestionnaire dépôt principal

Manœuvre (centrifugeuse)

msn lslolol-|-|l

Service approvisionnement

Assistant responsable approvisionnement et logistique

Responsable logistique import Congo et Cameroun

Agent administratif

| Agent de saisie-conf.régul ___ et dossiers
Vérificateur technique (création)

EN EN ENEN ER

Transit import export

Chef de service

_

Responsable export

Responsable import .

Import

Déclarant en douanes

Agent de saisie douanes
Employé comptabilité

Export

|Agent de saisie CO :

‘Aides déclarants

Passeur en douar

Âtelier roulage

Commun Pokola et sites

|.Chef d'atelier

Adjoint Chef d'atelier

Responsable reconditionnement

nt administratif

35

| Agent administratif

| Aide magasinier outillage

{ Magasinier (poids lourds) 1
Aide ragasinier (VL) 1]
Atelier poids lourds Pokola
| Mécanique poids lourds = 1
Contremaitre poids lourds 1
Mécaniciens poids lourds 5
Aides Mécaniciens poids lourds 2
Chef d'équipe pneumatique 1
Pneumatique Pokola 1
Electricité
Electricien 1
Aide électricien 1
Soudure Pokola
Soudeur 1
Aide Soudeur dl
Station service Pokola
Mécaniciens 2
Aide Mécanicien 1
Atelier véhicules légers Pokola
Mécanique véhicule légers
Chef d'équipe véhicule légers 1
Mécaniciens véhicule légers 3
Aides Mécaniciens véhicule légers 2
Tôlerie, carrosseries, peintures
Chef d'équipe 1
Tôlier 1
Aide tôlier, peintre 1
Electricité J
Electricien 1
Sous ensemble reconditionnement
Chef d'équipe reconditionnement 1

| Mécanicien reconditionnement 1
Aide Mécanicien reconditionnement L
Atelier réparation petites machines Pokola et Ndoki
Mécanicien : -: LE 3
Commun atelier engins Pokola et sites [

Chef d'atelier engins : : E î
Chef d'atelier adjoint L E 4
Respansable garage …. L 1
| Responsable reconditionnement =
| Responsable section hydraulique 1

| Ateliers engins Pokola

| Mécanique

Mécanicien chef intervention

i Mécaniciens atelier

Aides Mécaniciens atelier Pokcla

fides Mécanicien intervention

chef d'équipe intervention

Soudure

| Chef d'équipe soudage

Soudeurs

| Electricité

| Responsable électricité

Electricien

Aide électricien

Peinture

Tôlier-peintre

Entretien Cater (vidange et graissage)

Mécanicien

Aide Mécanicien

Thermiques (bétonnières)

Chef d'équipe manutention et tracteur agricole

Mécanicien manutention et tracteur agricole

Atelier engins Ndoki

Responsable engins Ndoki 1

Mécanicien

Atelier engins construction routes

Responsable engins construction routes

Atelier reconditionnement

Chef de service reconditionnement

| Responsable atelier

| Mécaniciens reconditionnement

Aides mécanismes

| Sitotal

{Total général

Besoin en personnel de 2012 à 2016

LIBELLE

2012

2013

2016

Industries

CAF

Expat

LAM LL Ed

(l H
Al

Ouvf_:

| Emp LE n :

| Communs

CAF.

Expat ie Hi 1

AM

Oùvr

mul _ ne 7

SI0Q 21ESSO SUOSIEJA]

uodxo 1isuen sotans |] NTHNT UT F DS Y
238IN/NOUU 12 1109: mas |
SPARPROOId 10 PNY LEE UOSIEI-T 39 2PNII
gnou — 77
uonsos op ajonuo |__| nosunopunoT aus | HARAS papriqes | L
TE Ras emo | | |.
Î yodui Jsusx sous |
assenns L— PETITS 2 nounopuno . j_ POMCEMENrS l
omœus Li LOHEMOIÉX]
anbiuecour 1011 asHÔ mes À | ! 1EJQUDE UISEBTN
anbieuuoqut aofausg ouoios opumn | ESSELIO UONENOOKZ 7.
F |
ET LÉTETENTES -
sBecye sono
S991MOSSa1 Sp a91112$ CE AUS DIOPN uoneyIojEx
ras pes snbropnanaan rer EE ce
12 JHENSIUNUPE 2OIAL0S 19 [PIIAUIOD DOIALOS r La 5 ——
1 E EL C
JaIoUBUr} °
12 Joensuiupe sainsnpur [21905 19 [PJUSUTQUUOILAUS uoneojdxe .

M3J031Q Sp Ana1oa1iQ enbjuyoay in9a11 2[QESUOdSDY IN1OAUCT l ANSIOQUC ‘| anbusi#0] 1239;

| 1]

(uoHaug auoeuv)

BIONOQ IEJPUPD 211E1910S

[LIENS LC REN Tel

anbuy auoz sjqesuodsoy

